 



Exhibit-10.4
EXECUTION VERSION
CONSENT AND FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT
     THIS CONSENT AND FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 31, 2006 by and among COMSYS SERVICES
LLC, a Delaware limited liability company (“COMSYS Services”), COMSYS
INFORMATION TECHNOLOGY SERVICES, INC., a Delaware corporation (“COMSYS IT”),
PURE SOLUTIONS, INC., a California corporation (“Pure Solutions”; COMSYS
Services, COMSYS IT and Pure Solutions are referred to herein each individually
as a “Borrower” and collectively as the “Borrowers”), COMSYS IT PARTNERS, INC.,
a Delaware corporation (“Holdings”), PFI LLC, a Delaware limited liability
company (“PFI”), COMSYS Services, acting in its capacity as borrowing agent and
funds administrator for the Borrowers (in such capacity, the “Funds
Administrator”), the financial institutions from time to time parties thereto
(the “Lenders”), MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as administrative agent (in such capacity, the
“Administrative Agent”), and NEXBANK, SSB, a Texas-chartered savings bank, as
collateral agent (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, Holdings, PFI, the Administrative Agent, the
Collateral Agent and each Lender are parties to that certain Term Loan Credit
Agreement dated as of December 14, 2005 (as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”);
     WHEREAS, on the Closing Date, COMSYS Services owned two hundred forty eight
(248) shares of the common stock of VTP-CA, Inc., a North Carolina corporation
(“VTPCA”);
     WHERAS, the Borrowers have requested that the Administrative Agent, the
Collateral Agent and the Lenders (a) consent to the acquisition (the
“Acquisition”) by COMSYS Services of the remainder of the issued and outstanding
capital stock of VTPCA, which shall change its name (the “COMSYS Canada Name
Change”) to COMSYS IT Canada, Inc., a North Carolina corporation (VTPCA,
following the consummation of the Acquisition shall be referred to herein as
“COMSYS Canada”) following the consummation of the Acquisition and (b) amend the
Credit Agreement as hereinafter set forth; and
     WHEREAS, the Administrative Agent, the Collateral Agent and the Lenders
agree to accommodate such requests of the Credit Parties, on the terms and
subject to the conditions herein set forth.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement.
     2. Amendments. Effective as of the date of the Acquisition, upon
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Credit Agreement is amended as set forth in this Section 2:

 



--------------------------------------------------------------------------------



 



     (a) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
adding thereto the following defined terms and their respective definitions in
the correct alphabetical order:
“COMSYS Canada” means, prior to the consummation of the COMSYS Canada Name
Change, VTP-CA, Inc., a North Carolina corporation, and following the
consummation of the COMSYS Canada Name Change, COMSYS IT Canada, Inc., a North
Carolina corporation.
“COMSYS Canada Name Change” means the change of the legal name of VTP-CA, Inc.
to COMSYS IT Canada, Inc., which shall be filed with the Secretary of State of
the State of North Carolina after the First Amendment Effective Date.
“First Amendment” means that certain Consent and First Amendment to Term Loan
Credit Agreement dated as of the First Amendment Effective Date by and among the
Borrowers and certain other Credit Parties, the Administrative Agent, the
Collateral Agent and the Lenders.
“First Amendment Effective Date” means March 31, 2006.
     (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by substituting the following definition of the term “Credit Party” set
forth below in lieu of the current version of such definition contained in
Section 1.1 of the Credit Agreement:
“Credit Party” means Holdings, PFI, each Borrower, COMSYS Canada and each of
their respective Subsidiaries.
     (c) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
“Section 3.4 Capitalization.
     The authorized equity securities of each of the Credit Parties as of the
Closing Date is as set forth on the Information Certificate. All issued and
outstanding equity securities of each of the Credit Parties are duly authorized
and validly issued, fully paid, nonassessable, and, solely with respect to the
equity securities of PFI, each Borrower, COMSYS Canada and each of their
respective Subsidiaries, free and clear of all Liens other than those in favor
of Collateral Agent for the benefit of Agents and Lenders and other Liens
permitted pursuant to Section 5.2(d) and Section 5.2(h), and all such equity
securities of each Credit Party were issued in compliance with all applicable
state, federal and foreign laws concerning the issuance of securities. The
identity of the holders of the equity securities of each of the Credit Parties
and the percentage of their fully-diluted ownership of the equity securities of
each of the Credit Parties as of the Closing Date is set forth on the
Information Certificate. Holdings owns all of the issued and outstanding equity
securities of COMSYS IT and PFI. COMSYS IT owns all of the issued and
outstanding equity securities of COMSYS Services, Pure

2



--------------------------------------------------------------------------------



 



Solutions and COMSYS Limited. COMSYS Services owns all of the issued and
outstanding equity securities of COMSYS Canada. No shares of the capital stock
or other equity securities of any Credit Party, other than those described
above, are issued and outstanding. Except as set forth on the Information
Certificate, as of the Closing Date there are no preemptive or other outstanding
rights, options, warrants, conversion rights or similar agreements or
understandings for the purchase or acquisition from any Credit Party of any
equity securities of any such entity.”
     (d) Section 5.8(j). Section 5.8(j) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“Investments of Holdings (to the extent owned by Holdings on the Closing Date)
in the capital stock or other equity securities of (i) Econometrix, Inc., a
California corporation, (ii) AutoHire Development, Inc. and (iii) PFI, provided,
in each case, all of the outstanding capital stock or other equity interests of
any such Person owned by Holdings has been pledged to the Collateral Agent;”
     (e) Section 9.1. Section 9.1(j) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“(j) (1) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) (other than Wachovia Investors, Inc. and its Affiliates)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of fifty percent (50%) or more of the
issued and outstanding shares of capital stock of Holdings having the right to
vote for the election of the directors of Holdings under ordinary circumstances,
(2) Holdings shall cease to directly own and control one hundred percent (100%)
of each class of the outstanding equity interests of COMSYS IT and PFI, (3)
COMSYS IT shall cease to directly own and control one hundred percent (100%) of
the equity interests of COMSYS Services, Pure Solutions and COMSYS Limited,
(4) COMSYS Services shall cease to directly own and control one hundred percent
(100%) of the equity interests of COMSYS Canada, (5) each Borrower shall cease
to, directly or indirectly, own and control one hundred percent (100%) of each
class of the outstanding equity interests of each Subsidiary of such Borrower
(except, with respect to clauses (2), (3), (4) and (5), to the extent permitted
in Section 5.7(a)), (6) any “Change in Ownership,” “Fundamental Change,” or
terms of similar import occurs under the Holdings Certificate of Designations,
or (7) a period of ninety (90) consecutive days shall have elapsed during which
Larry L. Enterline shall cease to be the chairman of the board, chief executive
officer or president of each Credit Party for any reason unless prior to the
expiration of such time, a replacement reasonably satisfactory to Administrative
Agent shall have been appointed and employed, or”
     3. Consent. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 5 hereof, and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement and in this Amendment, and notwithstanding anything to the contrary
contained in the Credit Agreement or any other Financing Document, the Agents
and the Lenders consent to the Acquisition, the COMSYS Canada Name Change and
the Corresponding First Lien Amendment (as defined below) and acknowledge and
agree that

3



--------------------------------------------------------------------------------



 



the Acquisition shall constitute an Investment permitted under Section 5.8 of
the Credit Agreement (without reliance upon Section 5.8(l) of the Credit
Agreement); provided, that the foregoing consents are conditioned on the
Borrowers’ delivery to Administrative Agent of the following documents no later
than September 30, 2006: (i) a guaranty by COMSYS Canada (the “Subsidiary
Guaranty”) whereby COMSYS Canada shall guaranty all Obligations of the Borrowers
under the Credit Agreement, (ii) a Joinder to Credit Agreement and Information
Certificate whereby COMSYS Canada shall become a “Credit Party” under the Credit
Agreement, (iii) a pledge amendment whereby COMSYS Services shall pledge one
hundred percent of the capital stock of COMSYS Canada to the Collateral Agent,
for the benefit of the Agents and the Lenders, together with all stock powers,
proxies and other documents as the Administrative Agent reasonably shall
request, pursuant to which the Collateral Agent shall have received, for the
benefit of the Agents and the Lenders, a second priority security interest in
all of the issued and outstanding capital stock of COMSYS Canada, (iv) a
security agreement executed by COMSYS Canada securing all of its obligations
under the Subsidiary Guaranty, (v) a certificate of the Secretary of COMSYS
Canada certifying: (A) the names and true signatures of the officers of COMSYS
Canada authorized to execute, deliver and perform all obligations under the
Financing Documents to which it is a party; (B) copies of the resolutions of the
board of directors or other governing body of COMSYS Canada approving and
authorizing the execution, delivery and performance, as applicable, of all other
documents, instruments or agreements to be executed or delivered in connection
herewith; and (C) the Organizational Documents of COMSYS Canada which, if
applicable, shall be certified by the Secretary of State of North Carolina as of
a recent date, and (vi) all other agreements, instruments and documents as the
Agent may reasonably request, and the Borrowers shall take such additional
actions as the Administrative Agent may reasonably require in order (A) to carry
out more effectively the purposes of the Credit Agreement and the other
Financing Documents, (B) to subject to the Liens created by any of the Security
Documents any of the properties, rights or interests covered by any of the
Security Documents, (C) to perfect and maintain the validity, effectiveness and
priority of any of the Security Documents and the Liens intended to be created
thereby, and (D) to better assure, convey, grant, assign, transfer, preserve,
protect and confirm to the Agents and Lenders the rights granted or intended to
be granted to the Agents and the Lenders under any Financing Document or under
any other document executed in connection therewith.
     4. Waiver of Mandatory Prepayments in Connection with the unused portion of
the 2006 Equity Issuance. Effective as of the date hereof, upon satisfaction of
the conditions precedent set forth in Section 5 hereof and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement, the other Financing Documents and in this Amendment, and
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Financing Document (including, without limitation,
Section 2.1(c)(iii)(D) and Section 2.1(e) of the Credit Agreement), the Agents
and the Lenders hereby agree to waive the applicability of
Sections 2.1(c)(iii)(D) and 2.1(e) of the Credit Agreement solely with respect
to the 2006 Equity Issuance Available Amount, which such amount constitutes the
unused portion of the Net Cash Proceeds received in connection with the 2006
Equity Issuance.
     5. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

4



--------------------------------------------------------------------------------



 



  (a)   delivery to the Administrative Agent of this Amendment executed by each
Credit Party that is a party hereto, the Agents and the Lenders in form and
substance reasonably satisfactory to the Administrative Agent;     (b)   the
delivery to Administrative Agent of a copy of the fully executed consent and
amendment to the First Lien Debt Documents regarding the substance of this
Amendment (which shall include, without limitation, the First Lien Lenders’
consent to the transactions contemplated by Section 3 of this Amendment) (the
“Corresponding First Lien Amendment”), in form and substance reasonably
acceptable to the Administrative Agent, and evidence that all conditions
contained in such consent and amendment (other than the effectiveness of this
Amendment) have been satisfied;     (c)   the truth and accuracy of the
representations and warranties contained in Section 6 hereof; and     (d)   no
Default or Event of Default under the Credit Agreement, as amended hereby, shall
have occurred and be continuing.

     6. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agents and each Lender as follows:

  (a)   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has Material
Adverse Effect qualifiers, in which case, such representations and warranties
shall be true and correct in all respects;     (b)   the execution, delivery and
performance by such Credit Party of this Amendment are within its powers, have
been duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
governmental body, agency or official (other than (i) routine corporate, tax,
ERISA, intellectual property, environmental filings and other filings from time
to time necessary in connection with the conduct of such Credit Party’s business
in the ordinary course, and (ii) recordings and filings in connection with the
Liens granted to the Collateral Agent under the Financing Documents) and do not
violate, conflict with or cause a breach or a default under any provision of
applicable law or regulation or of the Organizational Documents of any Credit
Party or of any agreement, judgment, injunction, order, decree or other
instrument binding upon it, except for such failures to file, violations,
conflicts, breaches or defaults as could not reasonably be expected to have a
Material Adverse Effect;

5



--------------------------------------------------------------------------------



 



  (c)   this Amendment constitutes the valid and binding obligation of the
Credit Parties that are parties hereto, enforceable against such Persons in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to the enforcement of
creditor’s rights generally and by general equitable principles; and     (d)  
after giving effect to this Amendment, no Default or Event of Default exists or
will result from the consummation of the Acquisition.

     7. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Financing
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agents and Lenders reserve all rights,
privileges and remedies under the Financing Documents. Except as amended or
consented to hereby, the Credit Agreement and other Financing Documents remain
unmodified and in full force and effect. All references in the Financing
Documents to the Credit Agreement shall be deemed to be references to the Credit
Agreement as amended and waived hereby.
     8. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     9. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.
     10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH PERSON BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
C/O THE FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

6



--------------------------------------------------------------------------------



 



     11. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.
     12. Counterparts; Integration. This Amendment may be executed and delivered
via facsimile with the same force and effect as if an original were executed and
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
     13. Reaffirmation. Each of the Credit Parties that is a party hereto, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens on or security interests in any of its property
pursuant to any such Financing Document as security for or otherwise guaranteed
the Borrowers’ Obligations under or with respect to the Financing Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Credit Parties hereby
consents to this Amendment and acknowledges that each of the Financing Documents
remains in full force and effect and is hereby ratified and reaffirmed, subject
to the amendments, consents and waivers set forth herein. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agents or Lenders or constitute a waiver of any provision of any of the
Financing Documents (except as expressly set forth herein) or serve to effect a
novation of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              BORROWERS:
 
            COMSYS SERVICES LLC, a Delaware limited liability company, as the
Funds Administrator and as a Borrower
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development
 
            COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a Delaware
corporation, as a Borrower
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development
 
            PURE SOLUTIONS, INC., a Delaware corporation, as a Borrower
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development

Consent and First Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              OTHER CREDIT PARTIES:
 
            COMSYS IT PARTNERS, INC., a Delaware corporation
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development
 
            PFI LLC, a Delaware limited liability company
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development

Consent and First Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              ADMINISTRATIVE AGENT:
 
            MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as Administrative Agent
 
       
 
  By:   /s/ Scott E. Gast
 
       
 
  Name:   Scott E. Gast
 
  Title:   Vice President
 
            COLLATERAL AGENT:
 
            NEXBANK, SSB, a Texas-chartered savings bank, as
Collateral Agent
 
       
 
  By:   /s/ John Ory
 
       
 
  Name:   John Ory
 
  Title:   Vice President

Consent and First Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                      LENDERS:
 
                    RESTORATION FUNDING CLO, LTD., as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral Manger
 
                        By:   Strand Advisors, Inc., Its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

                      LIBERTY CLO, LTD., as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral Manger
 
                        By:   Strand Advisors, Inc., Its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

                      LIBERTY MUTUAL INSURANCE COMPANY, as a Lender
 
                    By:   Its Investment Manager, Highland Capital Management,
L.P.
 
                        By:   Its General Partner, Strand Advisors, Inc.
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

Consent and First Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                      LENDERS (CONT.):
 
                    JASPER CLO, LTD., as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., Its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

                      HIGHLAND OFFSHORE PARTNERS, L.P., as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., Its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

                      LOAN FUNDING VII LLC, as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., Its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

Consent and First Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                      LENDERS (CONT.):
 
                    HIGHLAND LOAN FUNDING V LTD., as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., Its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

                      LOAN FUNDING IV LLC, as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., Its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

                      HIGHLAND LEGACY LIMITED, as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., Its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

Consent and First Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                      LENDERS (CONT.):
 
                    HIGHLAND FLOATING RATE LIMITED LIABILITY COMPANY, as a
Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., Its Investment Advisor
 
               
 
          By:   /s/ Joe Dougherty
 
               
 
          Name:   Joe Dougherty
 
          Title:   Senior Vice President

                      HIGHLAND FLOATING RATE ADVANTAGE FUND, as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., Its Investment Manager
 
               
 
          By:   /s/ Joe Dougherty
 
               
 
          Name:   Joe Dougherty
 
          Title:   Senior Vice President

                      GLENEAGLES CLO, LTD., as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

Consent and First Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                      LENDERS (CONT.):
 
                    ELF FUNDING TRUST I, as a Lender
 
                    By:   Highland Capital Management, L.P. As Collateral
Manager
 
                        By:   Strand Advisors, Inc., Its General Partner
 
               
 
          By:   /s/ Brian Lohrding
 
               
 
          Name:   Brian Lohrding
 
          Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland
Capital Management, L.P.

              ORIX FINANCE CORP., as a Lender
 
       
 
  By:   /s/ Christopher L. Smith
 
       
 
  Name:   Christopher L. Smith
 
  Title:   Authorized Representative

              D.E. SHAW LAMINAR PORTFOLIOS, L.L.C., as a Lender
 
       
 
  By:   /s/ Daniel Posner
 
       
 
  Name:   Daniel Posner
 
  Title:   Authorized Signatory

              JZ EQUITY PARTNERS PLC, as a Lender
 
       
 
  By:   /s/ David W. Zalazusek
 
       
 
  Name:   David W. Zalazusek
 
  Title:   Investment Advisor

Consent and First Amendment to Term Loan Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                      LENDERS (CONT.):
 
                    GOLDENTREE CAPITAL SOLUTIONS OFFSHORE FUND FINANCING, as a
Lender
 
                    By:   GoldenTree Asset Management, L.P.
 
               
 
          By:   /s/ Karen Weber
 
               
 
          Name:   Karen Weber
 
          Title:   Director — Bank Debt

                      GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING, as a Lender
 
                    By:   GoldenTree Asset Management, L.P.
 
               
 
          By:   /s/ Karen Weber
 
               
 
          Name:   Karen Weber
 
          Title:   Director — Bank Debt

                      GOLDENTREE CAPITAL OPPORTUNITIES, L.P., as a Lender
 
                    By:   GoldenTree Asset Management, L.P.
 
               
 
          By:   /s/ Karen Weber
 
               
 
          Name:   Karen Weber
 
          Title:   Director — Bank Debt

Consent and First Amendment to Term Loan Credit Agreement
(COMSYS)

 